409 F.2d 846
UNITED STATES of America, Appellee,v.Reid Bentley BARKER, Appellant.
No. 13155.
United States Court of Appeals Fourth Circuit.
Argued May 5, 1969.
Decided May 13, 1969.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro; Edwin M. Stanley, Judge.
R. R. Ryder, Richmond, Va., for appellant.
William H. Murdock, U. S. Atty. (Richard M. Dailey, Jr., Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and CRAVEN, Circuit Judges.
PER CURIAM:


1
We find no deficiency in the evidence to support the conviction and no illegality in the search of the automobile.


2
Affirmed.